
	
		I
		111th CONGRESS
		2d Session
		H. R. 5916
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2010
			Mr. Salazar (for
			 himself, Mr. Simpson,
			 Mr. Rehberg, and
			 Ms. Markey of Colorado) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To establish a methamphetamine prevention campaign grant
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Methamphetamine Prevention Campaign
			 Grant Program Act of 2010.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)methamphetamine is
			 a leading drug threat to the United States;
				(2)crime related to
			 methamphetamine abuse continues to increase, as reported by county
			 sheriffs;
				(3)law enforcement
			 reporting indicates that methamphetamine users commonly engage in identity
			 theft to acquire personal information of another person, which the
			 methamphetamine users either sell or exchange for methamphetamine;
				(4)the prevalence of
			 identity theft is rising in many areas where rates of methamphetamine
			 distribution and abuse are high or increasing;
				(5)methamphetamine
			 laboratories pose a dangerous threat in terms of toxicity, severe environmental
			 and property damage, violence, and public safety;
				(6)methamphetamine
			 use places an excessive burden on law enforcement and local government
			 resources;
				(7)24 percent of
			 teens nationally report it would be easy or somewhat easy to obtain
			 methamphetamine;
				(8)33 percent of
			 teens believe there is only slight or no risk to trying methamphetamines once
			 or twice;
				(9)16 percent of
			 teens have a friend or a family member that has used methamphetamines or been
			 treated for methamphetamine abuse;
				(10)the annual
			 economic burden of methamphetamine use in the United States is estimated at
			 between $16,200,000,000 and $48,300,000,000 annually;
				(11)methamphetamine
			 creates and increases government and individual expenditures on treatment,
			 healthcare, and foster care services, as well as methamphetamine-related
			 unemployment, child neglect or abuse, and other social issues;
				(12)the estimated
			 annual cost of methamphetamine-related crime and criminal justice expenditures
			 in the United States is $4,200,000,000; and
				(13)there are
			 currently no particular pharmacological treatments for dependence on
			 methamphetamine.
				(b)PurposeIt
			 is the purpose of this Act to provide adequate resources for the Department of
			 Justice to implement a methamphetamine prevention campaign in States with a
			 critical methamphetamine problem, that will incorporate a broad range of
			 community outreach programs to mobilize communities to assist in
			 methamphetamine awareness and prevention activities that educate youth on the
			 risks and consequences of methamphetamine use.
			3.Methamphetamine
			 prevention campaign grant program
			(a)Grants
			 authorized
				(1)In
			 generalThe Attorney General may make grants to States, units of
			 local government, or private nonprofit organizations (referred to in this
			 section as eligible entities) to establish a methamphetamine
			 prevention campaign, which shall be aimed at teenagers.
				(2)Maximum
			 amountA grant made under this section shall not be in an amount
			 more than $2,000,000 per fiscal year.
				(3)DurationA
			 grant made under this section shall be for a period of 1 year.
				(b)Use of
			 fundsA grant made under this section may be used for—
				(1)producing and
			 developing television, radio, Internet, and print advertisements and
			 educational materials;
				(2)acquiring
			 placement of advertisements for a methamphetamine prevention campaign;
				(3)community outreach
			 to motivate community involvement in methamphetamine education;
				(4)the benchmark
			 study and periodic surveys required under subsection (c); and
				(5)qualitative
			 research to assist in the development and testing of—
					(A)the messaging of a
			 methamphetamine prevention campaign; and
					(B)the effectiveness
			 of methamphetamine education.
					(c)Study
			 Requirement
				(1)Benchmark
			 studyAn eligible entity receiving a grant under this section
			 shall conduct a quantitative statewide benchmark survey of a statistically
			 significant sample at the beginning of a methamphetamine prevention campaign
			 conducted by the eligible entity to capture attitudes and behaviors related to
			 methamphetamine throughout the State in which the eligible entity is
			 located.
				(2)Periodic
			 studiesBeginning not more than 2 years after the completion of
			 the benchmark study required under paragraph (1), an eligible entity receiving
			 a grant under this section shall periodically conduct follow-up studies
			 consistent with the benchmark study described in paragraph (1) to track changes
			 in attitudes and behaviors related to methamphetamine and assist in the
			 development of methamphetamine prevention advertising and other outreach
			 activities directed at teens.
				(d)Application
				(1)In
			 generalEach eligible entity desiring a grant under this section
			 shall submit an application to the Attorney General at such time, in such
			 manner, and accompanied by such information as the Attorney General may
			 reasonably require.
				(2)ContentsEach
			 application submitted under paragraph (1) shall include—
					(A)a plan for
			 implementing a methamphetamine prevention campaign, that shall include specific
			 strategies for preventing or reducing methamphetamine use by youth, based on
			 research-based interventions tailored to reaching youth and changing the
			 behavior of youth;
					(B)an assurance that,
			 in developing and implementing a methamphetamine prevention campaign, the
			 eligible entity shall, to the extent feasible and appropriate, consult and
			 coordinate with Federal, State, and local agencies, departments, and
			 organizations to build broad community-based support;
					(C)a private
			 fund-raising strategy; and
					(D)such additional
			 assurances as the Attorney General determines to be essential to ensure
			 compliance with the requirements of this section.
					(e)CriteriaIn making grants under this section, the
			 Attorney General shall give priority to eligible entities that—
				(1)are addressing widespread methamphetamine
			 use or an emerging threat of widespread methamphetamine use;
				(2)have dedicated
			 personnel to oversee the implementation and execution of a methamphetamine
			 prevention campaign; and
				(3)demonstrate an ability to provide
			 quality-tested television and print copy.
				(f)Federal
			 share
				(1)In
			 generalThe Federal share of the cost of an activity described in
			 the application submitted under subsection (d) that is carried out with a grant
			 under this section shall be not more than 50 percent.
				(2)Non-Federal
			 shareThe non-Federal share of payments under this section may be
			 in cash or in-kind.
				(g)Reports to
			 CongressNot later than 120
			 days after the last day of each fiscal year in which 1 or more grants are made
			 under this section, the Attorney General shall submit to Congress a report that
			 shall include—
				(1)a
			 summary of the activities carried out with grants made under this
			 section;
				(2)an assessment by
			 the Attorney General of the programs carried out; and
				(3)any other
			 information the Attorney General considers appropriate.
				(h)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $20,000,000 for each of fiscal years 2011, 2012, 2013, and
			 2014.
			
